Case 1:19-cv-00434-CFC-CJB Document 188 Filed 05/11/20 Page 1 of 3 PageID #: 9974



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                      Plaintiffs,          )
                                           )
              v.                           ) C.A. No. 18-192 (CFC) (CJB)
                                           ) CONSOLIDATED
  SUN PHARMA GLOBAL FZE, et al.,           )
                                           )
                      Defendants.          )
  PHARMACYCLICS LLC and                    )
  JANSSEN BIOTECH, INC.,                   )
                                           )
                      Plaintiffs,          )
                                           )
              v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                           )
  ALVOGEN PINE BROOK LLC and               )
  NATCO PHARMA LTD.,                       )
                                           )
                      Defendants.          )


                     STIPULATION AND [PROPOSED] ORDER
        IT IS HEREBY STIPULATED by the parties, subject to the approval of the

  Court, that the following deadlines are hereby modified as follows:

                   Deadline                 Current Deadline        New Deadline
 Service of Opposition Expert Reports         May 12, 2020          May 18, 2020
 Disclosure of Expert Availability for        May 19, 2020          May 26, 2020
 Depositions
 Service of Reply Expert Reports              June 25, 2020             July 1, 2020
Case 1:19-cv-00434-CFC-CJB Document 188 Filed 05/11/20 Page 2 of 3 PageID #: 9975



  No other deadlines are impacted by this extension.

  MORRIS, NICHOLS, ARSHT & TUNNELL LLP POTTER ANDERSON & CORROON LLP

  /s/ Jeremy A. Tigan                          /s/ David E. Moore
  _______________________________              ______________________________
  Jack B. Blumenfeld (#1014)                   David E. Moore (#3983)
  Jeremy A. Tigan (#5239)                      Bindu A. Palapura (#5370)
  1201 North Market Street                     Stephanie E. O’Byrne (#4446)
  P.O. Box 1347                                Hercules Plaza, 6th Floor
  Wilmington, DE 19899                         1313 North Market Street
  (302) 658-9200                               Wilmington, DE 19801
  jblumenfeld@mnat.com                         (302) 984-6000
  jtigan@mnat.com                              dmoore@potteranderson.com
      Attorneys for Pharmacyclics LLC and      bpalapura@potteranderson.com
      Janssen Biotech, Inc.                    sobyrne@potteranderson.com
                                                 Attorneys for Zydus Worldwide
                                                 DMCC and Cadila Healthcare
                                                 Limited


                                               RICHARDS, LAYTON & FINGER, PA

                                               /s/ Renée Mosley Delcollo
                                               _______________________________
                                               Kelly E. Farnan (#4395)
                                               Renée Mosley Delcollo (#6442)
                                               One Rodney Square
                                               920 North King Street
                                               Wilmington, DE 19801
                                               (302) 651-7700
                                               farnan@rlf.com
                                               delcollo@rlf.com
                                                 Attorneys for Sun Pharma Global
                                                 FZE and Sun Pharmaceutical
                                                 Industries Ltd.




                                          2
Case 1:19-cv-00434-CFC-CJB Document 188 Filed 05/11/20 Page 3 of 3 PageID #: 9976



                                            YOUNG CONAWAY STARGATT &
                                            TAYLOR, LLP

                                            /s/ James L. Higgins
                                            ______________________________
                                            Melanie K. Sharp (#2501)
                                            James L. Higgins (#5021)
                                            1000 North King Street
                                            Wilmington, DE 19801
                                            (302) 571-6600
                                            msharp@ycst.com
                                            jhiggins@ycst.com
                                              Attorneys for Alvogen Pine Brook
                                              LLC and Natco Pharma Ltd.

                                            HEYMAN ENERIO GATTUSO & HIRZEL
                                            LLP

                                            /s/ Dominick T. Gattuso
                                            ______________________________
                                            Dominick T. Gattuso (# 3630)
                                            300 Delaware Avenue
                                            Suite 200
                                            Wilmington, DE 19801
                                            (302) 472-7300
                                            dgattuso@hegh.law

                                            Attorneys for Defendants Sandoz Inc.
                                            and Lek Pharmaceuticals d.d.


  May 11, 2020


              SO ORDERED, this _______ day of May, 2020.



                                     UNITED STATES DISTRICT JUDGE


                                       3
